FILED
                            NOT FOR PUBLICATION
                                                                                JUN 15 2018

                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PASSION MOORE,                                   No. 15-55316

              Plaintiff-Appellant,               D.C. No. 2:13-cv-07354-BRO-RZ

 v.

CITY OF SANTA BARBARA; et al.,                   MEMORANDUM*

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                              Submitted June 8, 2018**

Before: FISHER and CHRISTEN, Circuit Judges, and SHEA, District Judge.***

      Passion Moore appeals from the district court’s order denying her motion for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Pursuant to the parties’ request, this case was submitted for decision
on the briefs without oral argument. See Fed. R. App. P. 34(f).

      ***    The Honorable Edward F. Shea, Senior United States District Judge
for the Eastern District of Washington, sitting by designation.

                                          1
reconsideration.1 We have jurisdiction under 28 U.S.C. § 1291. When a district

court denies a motion brought under Federal Rule of Civil Procedure 60(b), we

review for an abuse of discretion. Smith v. Pac. Props. & Dev. Corp., 358 F.3d

1097, 1100 (9th Cir. 2004). We affirm.

      In denying Ms. Moore’s motion to alter or amend the judgment, the district

court judge wrote a thorough and well-reasoned decision that addressed all the

issues raised to date. Prior to summary judgment, all of Ms. Moore’s arguments

relating to an improperly enhanced bail were limited to supporting her racial-

animus claims. Ms. Moore did not assert an Eighth Amendment excessive-bail

claim before the district court on summary judgment, and she therefore waived that

issue. See Intercontinental Travel Mktg., Inc. v. F.D.I.C., 45 F.3d 1278, 1286 (9th

Cir. 1994) (“Raising an issue for the first time in a motion to reconsider is not

considered adequate preservation of the issue at a summary judgment stage.”). As

such, the district court properly declined to consider the merits of Ms. Moore’s

untimely excessive-bail arguments.

      1
             Ms. Moore filed a motion to alter or amend the judgment, citing
Federal Rule of Civil Procedure Rule 59(e). The district court correctly construed
Ms. Moore’s motion as a Rule 60(b) motion because she had not filed it within 28
days of judgment. See Fed. R. Civ. P. 59(e) (requiring a motion to alter or amend a
judgment to be filed within 28 days after entry of judgment). Accordingly, we do
not review the underlying judgment. See Fed. R. App. P. 4(a)(4); Fiester v.
Turner, 783 F.2d 1474, 1475 (9th Cir. 1986) (holding that an untimely motion does
not suspend time to appeal).

                                          2
      The district court did not abuse its discretion by denying Ms. Moore’s

motion because she failed to demonstrate any basis for relief. See Fed. R. Civ.

P. 60(b); Fuller v. MG Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991) (setting forth

grounds for relief under Rule 60).

      Appellees’ request for judicial notice, filed October 7, 2015 (Docket Entry

No. 21), is DENIED.

      AFFIRMED.




                                         3